Citation Nr: 1106353	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for systolic flow murmur.

3.  Entitlement to service connection for dyslipidemia, claimed 
as high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 3, 1973 to 
November 1, 1973.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In November 2010, the appellant testified during a hearing before 
the undersigned  Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's October 1973 enlistment examination shows that 
the Veteran did not report a history of asthma, shortness of 
breath or chronic cough and no findings of asthma were made, 
thereby raising a presumption of soundness; however, the evidence 
clearly and unmistakably shows that an asthma disorder pre-
existed service and clearly and unmistakably was not permanently 
made worse in- service.

3.  The Veteran's October 1973 enlistment examination shows that 
the Veteran did not report a history of a systolic flow murmur or 
related disorder, thereby raising a presumption of soundness; 
however, the evidence clearly and unmistakably shows that a heart 
murmur disorder pre-existed service and clearly and unmistakably 
was not permanently made worse in- service.  In addition, a 
systolic flow murmur is not a disability for which VA benefits 
can be granted.

4.  Dyslipidemia is not a disability for which VA benefits can be 
granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma are not met. 
38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).

2.  The criteria for service connection for systolic flow murmur 
are not met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).

3.  The criteria for service connection for dyslipidemia, claimed 
as high cholesterol, are not met.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2007 pre-rating letter provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claims for service connection on appeal.  This 
letter also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letters further requested 
that the Veteran submit any additional information or evidence in 
his possession that pertained to his claim.  In addition, this 
letter provided the Veteran with information regarding disability 
ratings and effective date consistent with the notice 
requirements of Dingess/Hartman.  The December 2007 RO rating 
decision reflects the initial adjudication of each of the claims 
for service connection on appeal.  Hence, the August 2007 letter-
which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and private medical 
records.  Also of record and considered in connection with the 
appeal is the transcript of the November 2010 Board hearing, as 
well as various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  Also, intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).



A.  Asthma

The Board finds that based on a thorough review of the record, 
the preponderance of the evidence is against the claim for 
service connection for asthma on appeal.

The Board recognizes that the October 1973 entrance physical 
examination is negative for findings of a history of asthma, 
shortness of breath or chronic cough.  As no asthmatic disorder 
was noted upon enlistment, the Veteran is entitled to a 
presumption of soundness at service entrance.  However, private 
medical records show that the Veteran was treated for asthmatic 
bronchitis on several occasions at City Memorial Hospital and 
that the Veteran was diagnosed with acute bronchitis in September 
1964.  The Veteran experienced dyspnea on exertion and shortness 
of breath on October 20, 1973, seventeen days after entrance into 
service and at that time the Veteran reported a history of asthma 
since childhood with his last asthmatic attack being eight months 
earlier.  The Veteran signed a statement confirming that he had 
asthma since childhood prior to his enlistment.  A Medical 
Evaluation Board was performed which showed that the Veterans 
asthma pre-existed service and a medical discharge was 
recommended, upon which the Veteran was discharged on November 1, 
1973.   Thus, the Board finds that there is clear and 
unmistakable evidence that the Veteran's asthma disorder existed 
prior to his entry into service.

The Board must now consider whether his pre-existing asthma 
disorder was aggravated by service and, if so, whether the 
current disability is causally related to such aggravation.

In this regard, the Veteran's service treatment records did not 
find that the Veteran's asthma was aggravated by the Veteran's 
very short period of military service.  Treatment reports from 
the Salisbury VA medical center show that the Veteran has 
received ongoing treatment for asthma.  However, there is no 
clear and unmistakable evidence of an increase in the severity of 
the Veteran's pre-existing asthma disorder, instead service 
treatment records merely show, at most, a recurrence of 
manifestations of the pre-service condition.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The Board finds that the 
evidence of record clearly and unmistakably does not indicate 
that the Veteran's pre- existing asthma disorder increased in 
severity during, or due, to service.  In sum, there is simply no 
medical evidence or opinion of record supporting the Veteran's 
claim that his pre-existing asthma disorder was permanently 
aggravated during or by his period of active military service.

B.  Systolic flow murmur

The Board recognizes that the October 1973 entrance physical 
examination is negative for findings of a heart murmur or other 
heart disorder.  As no heart murmur or heart disorder was noted 
upon enlistment, the Veteran is entitled to a presumption of 
soundness at service entrance.  However, during an examination 
for Medical Evaluation board on October 25, 1973, seventeen days 
after entrance into service, the Veteran was found to have a 
functional heart  murmur, that the Veteran reported having since 
childhood and for which he was diagnosed at that time as a 
functional heart murmur, which existed prior to service.  Thus, 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's asthma disorder existed prior to his entry 
into service.

The Board must now consider whether his pre-existing functional 
heart murmur was aggravated by service and, if so, whether the 
current disability is causally related to such aggravation.

In this regard, the Veteran's service treatment records did not 
find that the Veteran's functional heart murmur was aggravated by 
the Veteran's very short period of military service.  Treatment 
reports from the Salisbury VA medical center show that the 
Veteran was found to have a systolic ejection murmur in July 
2007.  However, there is no clear and unmistakable evidence of an 
increase in the severity of the Veteran's pre-existing heart 
murmur, instead service treatment records merely show, at most, a 
recurrence of manifestations of the pre-service condition.  See 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The Board finds that the 
evidence of record clearly and unmistakably does not indicate 
that the Veteran's pre-existing heart murmur disorder increased 
in severity during, or due, to service.  In sum, there is simply 
no medical evidence or opinion of record supporting the Veteran's 
claim that his pre-existing heart murmur disorder was permanently 
aggravated during or by his period of active military service.

Moreover, the Veteran's current medical finding of a systolic 
flow murmur only represent a symptom or manifestation, and not an 
actual disability for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996). There is no clinical 
medical evidence that the Veteran has an underlying disability 
entity manifested by his systolic flow murmur.  Without medical 
diagnosis or evidence of underlying pathology, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

C.  Dyslipidemia

The Veteran contends that his dyslipidemia is a result of active 
duty.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for dyslipidemia.

The Board observes that the medical evidence shows that the 
Veteran has dyslipidemia. 

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1.  See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Veteran's post-service diagnosis of dyslipidemia only 
represents laboratory findings, and not an actual disability for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  There is no clinical medical 
evidence that the Veteran has an underlying disability entity 
manifested by dyslipidemia.  The Veteran's own lay contentions do 
not constitute evidence that he has an underlying disability 
manifested by dyslipidemia as this is not the type of disability 
that one without medical training could diagnosis. 

As dyslipidmia alone is not a "disability" for VA compensation 
benefits purposes, i.e., not a "service-connectable" disability 
entity, the Veteran has not presented a valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Consequently, the claim for service connection for 
dyslipidemia must be denied.

D.  Each disability

While the Veteran testified that he had never experienced asthma 
symptoms or a heart murmur prior to service, these statements are 
contradicted by statements the Veteran made in October 1973, 
while in service, prior to seeking VA disability benefits.  In 
addition, the Veteran's first complaints of asthma and a systolic 
flow murmur that the Veteran related to service was made 
contemporaneous with his July 2007 claim for VA compensation.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of testimony).  
Therefore, the Veteran's statements are not credible and carry no 
probative weight. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-
7 (Fed. Cir. 2006). 

Under these circumstances, the Board finds that each of the claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against each claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).





ORDER

Service connection for asthma is denied.

Service connection for systolic flow murmur is denied.

Service connection for dyslipidemia, claimed as high cholesterol, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


